Citation Nr: 0732062	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  06-15 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran may be classified as a fugitive felon 
during the period from December 27, 2001, to September 21, 
2004, for the purposes of payment of VA compensation benefits 
during that period.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
September 1982.  In May 2005, the RO determined that the 
veteran was not competent to handle the disbursement of VA 
funds and appointed a custodian who is prosecuting this 
appeal on the veteran's behalf.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that terminated the veteran's benefits from 
December 27, 2001, to September 21, 2004.  

In June 2007, the veteran testified at a hearing held before 
the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  In August 1999, the RO increased the evaluation of the 
veteran's service-connected schizophrenia to 60 percent and 
granted entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), effective July 1, 1998.

2.  In May 2004, the RO increased the evaluation of the 
veteran's service-connected schizophrenia to 100 percent, 
effective January 23, 2004.

3.  In February 2005, the RO received notice of an 
outstanding warrant for the veteran's arrest.

4.  The warrant was outstanding from March 26, 1998, until 
the veteran's arrest on September 21, 2004.

5.  The veteran's disability compensation was terminated, due 
to the RO's determination of his status as a fugitive felon, 
from December 27, 2001, to September 21, 2004.

6.  The evidence shows that an indictment against the veteran 
was dismissed on December 2, 2004, and that his disability 
compensation was restored, effective the date of his arrest.

7.  The evidence does not establish that the veteran was a 
fugitive felon.


CONCLUSIONS OF LAW

The veteran was not a fugitive felon and the termination of 
his disability compensation from December 27, 2001, to 
September 21, 2004, was not proper.  38 U.S.C.A. § 5313B 
(West 2002); 38 C.F.R. § 3.665(n) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board restores the veteran's 
entitlement to receive VA compensation benefits from December 
27, 2001, to September 21, 2004.  Thus, no discussion of VA's 
duties to notify or assist is necessary.

In his statements and sworn testimony, the veteran challenges 
the finding that he was a fugitive felon.  In support, he 
reports that he was unaware that there was an outstanding 
warrant for his arrest until September 21, 2004, when he 
contacted police complaining that someone had stolen money 
from him.  The veteran states that he had been placed on 
probation following possession of marijuana in 1994 and that 
he was in regular contact with his probation officer, who 
informed him that he had successfully completed the terms and 
conditions of his probation.  He also points out that the 
charges underlying the March 1998 warrant were dismissed by a 
court in December 2004.  In addition, the veteran maintains 
that, given his understanding from his probation officer that 
his probation was successfully completed, he was never served 
with the warrant, he never sought to flee the state, and 
indeed was hospitalized during part of the period by VA, he 
was not a fugitive felon.  In this regard, he reports that 
following VA hospitalization he moved in with his parents, 
whose home was approximately seven to eight miles from his 
former residence, and thus he never left the local area.

In a November 1982 rating decision, the RO granted service 
connection for schizophrenic disorder and assigned a 20 
percent rating under Diagnostic Code 9205, effective 
September 25, 1982, the day following the veteran's discharge 
from active duty.  In assigning this evaluation, the RO 
concluded that the condition was 30 percent disabling but 
deducted 10 percent for pre-existing disability.

In August 1999, the RO increased the evaluation of the 
veteran's schizophrenia to 60 percent and established his 
entitlement to a TDIU, each effective May 4, 1998.  The RO 
also granted his entitlement to a temporary total rating 
under 38 C.F.R. § 4.29 from May 12 to June 30, 1998.

From May 1998 to January 1999, the veteran was hospitalized 
on several occasions by VA, and since 1998 he has also 
received extensive outpatient care for his psychiatric 
disability.  

In April 2004, the veteran underwent a VA psychiatric 
examination, and the psychologist who performed the 
evaluation concluded that the veteran was not competent to 
handle the disbursement of VA compensation payments.

In May 2004, the RO increased the evaluation of the veteran's 
schizophrenia to 100 percent, effective January 23, 2004, and 
determined that for VA purposes the veteran was not competent 
to handle disbursement of funds; an individual was appointed 
his custodian and payee of the veteran's compensation 
benefits.

In February 2005, the RO received notice of an outstanding 
warrant for the veteran's arrest from the VA Office of the 
Inspector General.  The warrant was issued on March 26, 1998, 
for a felony violation of the veteran's probation; it 
apparently involved the possession of marijuana, and the 
veteran was arrested on September 21, 2004, when as noted 
above, he contacted police for assistance.  The communication 
from VA's Office of Inspector General further states that on 
September 21, 2004, the veteran was arrested, that he posted 
a bond, and that that the case was subsequently dismissed.

In a February 2005 letter, the RO advised the veteran that 
the law prohibits VA from paying compensation benefits to 
fugitive felons, who it explained were persons fleeing 
prosecution, custody or confinement for a felony and includes 
a person who is a fugitive by reason of violating a condition 
of probation or parole imposed for the commission of a 
felony.  The proposed termination was based on a finding that 
the outstanding warrant showed that the veteran was a 
fugitive felon.  

In March and April 2005 letters, the veteran's attorney 
responded stating that the attached documents revealed that 
the veteran was discharged from probation and that there was 
no warrant for his arrest.  The attached documents included 
December 2, 2004, records from Criminal District Court #1 in 
Dallas County, Texas, which show that on June 29, 1994, the 
veteran was convicted of possession of marijuana and a 
sentence of community supervision for three years.  The court 
documents reveal that the three-year period of community 
supervision had terminated and that the court found that the 
veteran was discharged from community supervision.  The 
December 2, 2004, court order states that the State's motion 
to withdraw its motion to proceed to an adjudication of guilt 
was granted, and that the veteran was discharged from the 
conditions of probation that were previously imposed.  

A veteran eligible for compensation benefits may not be paid 
such benefit for any period during which he is a fugitive 
felon.  See 38 U.S.C.A. § 5313B.  The implementing 
regulation, 38 C.F.R. § 3.665(n), provides that 

(1)	Compensation is not payable on behalf of a veteran 
for any period during which he or she is a fugitive 
felon.  Compensation or DIC is not payable on behalf of 
a dependent of a veteran for any period during which 
the veteran or the dependent is a fugitive felon.  

(2)	For purposes of this section, the term fugitive 
felon means a person who is a fugitive by reason of:  
(i) Fleeing to avoid prosecution, or custody or 
confinement after conviction, for an offense, or an 
attempt to commit an offense, which is a felony under 
the laws of the place from which the person flees; or 
(ii) Violating a condition of probation or parole 
imposed for commission of a felony under the Federal or 
State law.  

(3)	For purposes of paragraph (n) of this section, the 
term felony includes a high misdemeanor under the laws 
of a State which characterizes as high misdemeanors 
offenses that would be felony offenses under Federal 
law.  

(4)	For purposes of paragraph (n) of this section, the 
term dependent means a spouse, surviving spouse, child, 
or dependent parent of a veteran.  

Although the term fugitive is not specifically defined by VA 
law or regulation, according to Black's Law Dictionary (8th 
Ed. 2004), a "fugitive" is a person who flees or escapes; a 
refugee; or as a criminal suspect or a witness in a criminal 
case who flees, evades, or escapes arrest, prosecution, 
imprisonment, service of process, or the giving of testimony, 
especially by fleeing the jurisdiction or by hiding.  See 
Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd. Cir. 2005).

The VA General Counsel observed that the VA fugitive felon 
provision was modeled after Public Law No. 104-193, which 
bars fugitive felons from receiving Supplemental Security 
Insurance from the Social Security Administration (SSA) and 
food stamps from the Department of Agriculture.  See 
VAOPGCPREC 7-2002, 69 Fed. Reg. 25177 (2004).  The General 
Counsel noted that Public Law No. 104-193 was designed to cut 
off the means of support that allows fugitive felons to 
continue to flee.  Id.  

Because the veteran was not convicted of a felony during the 
period from December 27, 2001, to September 21, 2004, and has 
not violated the conditions of a parole or probation, the 
only definition of fugitive felon that might apply in this 
case is the one providing that a fugitive felon is a person 
"fleeing to avoid prosecution" for an offense or an attempt 
to commit an offense that is a felony under the laws under 
the place from which the person flees.  Both the controlling 
statute and the regulation specifically include the 
intentional act of "fleeing to avoid prosecution" as a 
condition of finding fugitive felon status.  As noted above, 
flight or hiding is necessary to meet the legal definition of 
fugitive.  

To engage in an intentional act of fleeing from prosecution, 
the veteran would have had to be aware that he was facing 
prosecution.  When the warrant was issued, the veteran was 
living in the same county where the warrant was issued and 
there is no evidence that the warrant was served on him, that 
there was an attempt to serve it on him, or that he was 
otherwise notified of it prior to September 21, 2004.  
Moreover, the evidence shows that although an indictment was 
issued in March 1998, neither the veteran nor his attorney 
was notified of this action.  Further, the veteran reports 
that his probation officer notified him that the probationary 
period had been successfully completed; in this regard, the 
Board observes that the record shows that the veteran 
committed the initial felony on June 29, 1994, and that he 
was given a three-year term of community supervision.  

The Board's finding that an individual must have at least 
some knowledge of prosecution before he can be found to be 
fleeing from prosecution is consistent with the 
interpretation by several federal courts of the essentially 
identical SSA fugitive felon provision.  In December 2005, 
the Second Circuit Court of Appeals found that under that 
statute, in order for a person to be fleeing prosecution, 
"[T]here must be some evidence that the person knows his 
apprehension is sought.  The statute's use of the words "to 
avoid prosecution" confirms that for 'flight' to result in a 
suspension of benefits, it must be undertaken with a specific 
intent, i.e. to avoid prosecution."  Oteze Fowlkes v. 
Adamec, 432 F.3d at 96-97.

Here there is no evidence that the veteran knew that his 
apprehension was sought, and courts have held that fleeing 
requires intent.  Id.; see also Garnes v. Barnhardt, 352 F. 
Supp. 2d 1059, 1066, (N.D. Cal. 2004) and Hull v. Barnhart, 
336 F. Supp. 2d 1113, 1117 (D.Or. 2004).  In the cases, 
courts held the SSA's interpretation that the mere presence 
of a warrant was sufficient to establish fugitive felon 
status contradicted the underlying statute and regulations 
applicable to SSA benefits.

The Board finds that the same reasoning applies here.  The 
record does not show that the veteran received any notice 
that he was actually going to be prosecuted.  Without that 
notice, the Board cannot conclude that the veteran 
intentionally fled from prosecution."  

In this case, the Board is not charged with determining 
whether the veteran engaged in criminal conduct, but only 
whether he was a "fugitive felon" under the statute and 
regulation.  It is not shown that prior to September 21, 
2004, that he was aware of the March 1998 warrant.  Indeed, 
there is no evidence to contradict the veteran's report that 
he first learned of the act when he contacted the police to 
report the commission of a crime.  During this entire period, 
the veteran resided locally and in fact was hospitalized by 
VA to treat his service-connected psychiatric disability.  
Moreover, VA was in regular contact with the veteran, writing 
him numerous letters at his local address and thus was aware 
of his whereabouts.  Further, when advised of the warrant, 
the veteran's attorney promptly and successfully moved to 
have the indictment dismissed.  The Board finds that these 
actions are inconsistent with an intentional act of "flight 
from prosecution" necessary to establish fugitive felon 
status.  As such, the Board finds that the veteran was not a 
fugitive felon under the controlling statute and regulation.  

In sum, because the veteran was not a fugitive felon from 
December 27, 2001, to September 21, 2004, the termination of 
his compensation payments for that period of time was not 
warranted.  


ORDER

The termination of VA disability compensation from December 
27, 2001, to September 21, 2004, was not proper.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  






Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)









 Department of Veterans Affairs


